MEMORANDUM **
Jose Rodrigo Garcia-Paramo seeks review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen removal proceedings. To the extent we have jurisdiction, it is conferred by 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reopen. See Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir.2003). We deny in part and dismiss in part the petition for review.
The BIA did not abuse its discretion in denying Garcia-Paramo’s second motion to reopen. See 8 C.F.R. § 1003.2(c)(2) (permitting one motion to reopen before BIA).
We lack jurisdiction to consider GarciaParamo’s contention that the Department of Homeland Security did not have authority to initiate removal proceedings because he failed to raise that issue before the BIA and thereby failed to exhaust his adminis*561trative remedies. See Barron v. Ashcroft, 858 F.3d 674, 678 (9th Cir.2004) (explaining that this court lacks jurisdiction to review contentions not raised before the agency).
We lack jurisdiction to review the BIA’s decision not to invoke its sua sponte authority to reopen proceedings under 8 C.F.R. § 1003.2(a). See Ekimian v. INS, 303 F.3d 1153, 1159 (9th Cir.2002).
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.